Citation Nr: 0004583	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-21 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a back disability, 
currently rated as 60 percent disabling. 

2.  Entitlement to an effective dated earlier than November 
22, 1994, for the assignment of a 60 percent rating for a 
back disability.  

3.  Entitlement to an effective date earlier than November 
17, 1998, for the assignment of a total disability rating for 
compensation based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  To 
ensure compliance with an August 1998 ruling by the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter Court), 
this case was remanded by the Board in February 1999.  The RO 
has accomplished the development requested by the Court and 
the Board, and this case is now ready for appellate review.  

It is noted that the first two issues were previously before 
the Board.  While in remand development, the third issue was 
developed for appellate review.  The case is now before the 
Board on all three issues.
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran's service-connected back disability is 
manifested by severe pain, severe spasms, paresthesia in the 
lower extremities, markedly severe limitation of motion, and 
severe degenerative disc disease. 

3.  Residuals of the service-connected back disorder do not 
include bony ankylosis of the lumbar spine or a fractured 
vertebra.

4.  There are no extraordinary factors associated with the 
service-connected back disability productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.

5.  It is not shown prior to November 22, 1994, that the 
service-connected back disability included pronounced 
disability due to intervertebral disc syndrome, nor is there 
any document of record which can be construed as a claim for 
an increased rating for a back disability prior to November 
22, 1994.  

6.  It is not shown prior to November 17, 1998, that the 
veteran was unable to follow and secure gainful occupation 
due to service-connected disabilities, nor is there any 
document of record which can be construed as a claim for 
total disability rating for compensation based on individual 
unemployability prior to November 17, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
service-connected back disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.71a, Diagnostic Codes (DC) 5285-5295 (1999).

2.  The criteria for an effective date earlier than November 
22, 1994, for the assignment of a 60 percent rating for the 
service-connected back disability are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.102, 3.157, 
3.400(o). 

3.  The criteria for an effective date earlier than November 
17, 1998, for the assignment of a total disability rating for 
compensation based on individual unemployability are not met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.
In this regard, the RO has attempted to obtain records from 
the Social Security Administration as directed by the Court 
and the Board.  See March and May 1999 letters mailed to the 
Social Security Administration by the RO.  The Social 
Security Adminstration responded to this correspondence by 
indicating, as noted in the February 1999 Board remand, that 
they did not have any records pertaining to the veteran.   

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  Increased rating for a Back Disability

Contrary to the conclusion reached by the RO in a September 
1999 rating decision, the grant of a total disability rating 
for compensation based on individual unemployability did not 
represent a complete grant of the increased rating claim on 
appeal.  While an increase in the rating for the back 
disability would not by itself result in any additional 
compensation, such action could, under the appropriate 
circumstances, potentially result in the award of additional 
VA benefits.  Thus, this matter must be resolved.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

With the above legal criteria in mind, the pertinent facts 
will be summarized.  The relevant clinical and procedural 
history was recorded in an October 1997 Board decision, and 
as the most pertinent evidence to consider in adjudicating a 
claim for an increased rating is the most recent clinical 
evidence, this summary will be limited to a discussion of the 
reports from the most recent VA examination conducted in July 
1999.  At the time of this examination, the veteran 
complained about chronic daily back pain, numbness, 
paresthesia in both lower extremities, and marked morning 
stiffness.  It was indicated that there were significant 
flare-ups that occurred once or twice each month that require 
chiropractic treatment and forces him to reduce the normal 
activities of daily living.  The veteran was said to use a 
TENS unit and wear a corset-type lumbar brace but to be able 
to perform the normal activities of daily living 
independently.  

Upon examination in July 1999, range of motion testing 
revealed what was described as a markedly limited range of 
lumbar motion and severe paraspinous muscle spasm.  No 
significant atrophy of the paraspinous muscles was shown and 
there was no direct axial tenderness over the lumbar spine.  
Posture was stooped but otherwise normal, and upon neurologic 
examination, strength was "5/5" throughout the lower 
extremities.  Ankle jerks were absent bilaterally.  Sensory 
examination revealed a stocking-type distribution loss of all 
modalities, including proprioception.  Radiograph studies 
revealed severe degenerative disc disease, osteophytosis and 
facet-joint sclerosis in the lumbar spine.  

Applying the relevant legal criteria to the facts summarized 
above, the diagnostic codes contained in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (hereinafter Ratings 
Schedule) pertaining to the rating of disabilities of the 
spine provide for a rating in excess of 60 percent only if 
there are residuals of a vertebral fracture or ankylosis of 
the spine.  See 38 C.F.R. § 4.71a, DC 5285-5295.  As the 
service-connected disability does not include residuals of a 
vertebral fracture or ankylosis, a rating in excess of 60 
percent under the provisions of DC 5285-5295 cannot be 
assigned.  It is noted that the 60 percent rating currently 
assigned for "pronounced" intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, DC 5293 is the highest assignable 
rating under DC 5293.  Moreover, as a rating in excess of 60 
percent for paralysis of the sciatic nerve under 
38 C.F.R. § 4.124a, DC 8520 requires complete paralysis, foot 
drop, no active movement possible of the muscles below the 
knee, etc., and such disability is not shown, a rating in 
excess of 60 percent under DC 8520 is also not warranted.  In 
this regard, while the July 1999 VA neurological examination 
noted absent ankle jerks, strength in the lower extremities 
was full.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  As support for this 
conclusion, the July 1999 VA examination reports indicated 
that the veteran is able to perform the normal activities of 
daily living independently.  

In short, while the Board has considered the "positive" 
subjective evidence represented by the contentions submitted 
by and on behalf of the veteran asserting that an increased 
rating should be assigned, the Board finds the probative 
weight of this evidence to be overcome by the "negative" 
evidence represented by the objective clinical evidence 
contained in the July 1999 examination reports.  Accordingly, 
the claim for a rating in excess of 60 percent for a back 
disability must be denied.  Gilbert, 1 Vet. App. at 49.   

II  Earlier Effective Date for a 60 
Percent Rating for the Service-connected 
Back Disability

Unless specifically provided "otherwise," the effective 
date of an award based on an original claim or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  38 U.S.C.A. 
§ 5110(b)(2) provides "otherwise" by stating that the 
effective date of an award of increased compensation "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date of an increased is "date of receipt of claim 
or date entitlement arose, whichever is later." Paragraph 
(o)(2) provides that the effective date is the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim."  The date of receipt of evidence from a private 
physician will accepted as an informal claim for increased 
compensation when the evidence furnished by or in behalf of 
the claimant is within the competence of the physician and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2).

The rating for the veteran's back disability was increased 
from 40 percent to 60 percent under DC 5292-5293 effective 
from November 22, 1994, by a December 1995 rating decision.  
The 40 percent rating had been assigned by the RO effective 
from August 14, 1989, by way of a November 1994 rating 
decision which granted service connection for a back 
disability.  Although a claim for an increased rating for the 
service-connected back disability was not received until 
December 1994, the RO chose November 22, 1994, as the 
effective date for the increased rating on the basis that a 
report from an examination conducted on that day by Kathy E. 
Vasquez, D.O., showed evidence of peripheral neuropathy that 
was later "confirmed" by a September 1995 VA examination.  

Reviewing the evidence dated and received prior to November 
22, 1994, none of this evidence demonstrated the 
"pronounced" disability due to intervertebral disc syndrome 
required for a 60 percent rating under DC 5293.  In this 
regard, while the November 22, 1994, private treatment report 
demonstrated "diminished sensation to pinprick 
bilaterally," the neurological examination conducted in 
October 1994 was entirely negative.  Moreover, the 
neurological examination conducted in July 1994 showed 
essentially normal strength and reflexes in the lower 
extremities, and an April 1991 VA examination showed active 
knee jerks and normal peripheral pulses.  Accordingly, as it 
was not factually ascertainable prior to November 22, 1994, 
that the criteria for a 60 percent under DC 5293 were met, 
and no document can be construed as a claim for increase 
prior to November 22, 1994, entitlement to an earlier 
effective date for the 60 percent rating for the service-
connected back disability cannot be assigned.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  


III  Earlier Effective Date for the 
Assignment of a Total Disability Rating 
for Compensation based on Individual 
Unemployability

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

Should a veteran fail to meet the disability percentage 
requirements of 38 C.F.R. § 4.16(a), the established VA 
policy is that all veterans who nonetheless are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).

In addition to the 60 percent rating for a back disability as 
described above, a 30 percent rating is in effect for 
residuals of right knee surgery and a 10 percent rating is in 
effect for paralysis of the fifth cranial nerve.  The 
combined service connected disability rating is 80 percent.  

In a September 1999 rating decision, the RO granted the 
veteran a total disability rating for compensation based on 
individual unemployability effective from November 17, 1998.  
Although a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) was not 
received until April 1999, the RO construed a statement from 
the veteran's attorney dated on November 17, 1998, as 
representing a claim for a total disability rating for 
compensation based on individual unemployability.

While it is contended that the effective date for this 
benefit should be assigned in August 1989, a review of the 
documents dated or received prior to November 17, 1998, 
reveals no evidence from which it was "factually 
ascertainable" that the criteria for a total disability 
rating for compensation based on individual unemployability 
were met.  There is also no document dated prior to November 
17, 1998, which can be construed as a claim for this benefit.  
In this regard, it is noted that the clinical evidence upon 
which the grant of this benefit was based was contained in 
reports from VA examinations conducted in July 1999, and that 
none of the VA examinations pre-dating November 17, 1998, 
including the report (a duplicate of a record already on 
file) from a VA examination conducted in April 1991 submitted 
by the veteran's attorney in November 1999, demonstrated that 
the veteran was "unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities." 

Although the vocational analysis completed by Carl Barchi, 
M.Ed., concluded that the veteran was "totally unemployable 
and unable to perform substantial gainful employment as of 
January, 1976" without consideration of the veteran's age or 
non service-connected disability, this report was not 
received until November 1999.  Thus, even were this report be 
construed as an "informal claim for increase," the 
effective date of an award of a total disability rating for 
compensation due to individual unemployability based on this 
evidence could be no earlier than November 1999.  
38 C.F.R. § 3.157(b)(2). 

In short and for the reasons stated above, the Board 
concludes that the criteria for an effective date for a grant 
of a total disability rating for compensation based on 
individual unemployability earlier than November 17, 1998, 
are not met.   


ORDER

Entitlement to a rating in excess of 60 percent for a back 
disability is denied.  

Entitlement to an effective date earlier than November 22, 
1994, for the assignment of a 60 percent rating for a back 
disability is denied.   

Entitlement to an effective date earlier than November 17, 
1998, for the assignment of a total disability rating for 
compensation based on individual unemployability is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

